DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed November 17, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
4.	The drawings are corrected.  
Specification
5.	The disclosure is corrected.
Claim Objections
6.	Claim 2 is corrected.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Halleron reference (US Patent Publication No. 2019/0226429) in view of the Dixon reference (US Patent Publication No. 2016/0348598).
9.	Regarding claim 2, the Halleron reference discloses:
a hybrid vehicle [Paragraph 0018] comprising:
an engine (10);
an exhaust gas recirculation device [Paragraph 0057] including
a communication pipe (135) that allows an exhaust pipe and an intake pipe of the engine to communicate with each other (FIG. 1), and 
a valve (138) that is provided in the communication pipe (FIG. 1);
	a traveling motor (52); and 
	a control device (12) configured to perform foreign matter removal control [Paragraph 0087—step 238 to signal EGR valve cleaning mode] for cleaning [Paragraph 0087] the valve when foreign matter caught in the valve is detected [Paragraph 0087—cleaning mode is initiated] the hybrid vehicle enters an operating condition [Paragraph 0087—the EGR valve 
cleaning mode may be executed during a future engine operating condition when conditions are met]. 
The Halleron reference discloses the invention as essentially claimed.  However, the Halleron reference fails to disclose that the cleaning is opening and closing the valve and that entering an operating condition is a vehicle stopped condition and prohibit the foreign matter removal control when foreign matter caught in the valve is detected, the hybrid vehicle stops, and a predetermined time does not elapse from starting of the engine; and perform the foreign matter removal control when foreign matter caught in the valve is detected, the hybrid vehicle stops, and the predetermined time elapses from starting of the engine.  
	The Halleron reference teaches it is conventional in the art of hybrid vehicles having EGR systems to provide as taught in [Paragraph 0069] entering an operating condition is a vehicle stopped condition [Paragraph 0069—may include further determining if the vehicle is stationary].  Such configurations/structures would allow for EGR system maintenance [Paragraph 0067].  
	The Halleron reference discloses the invention as essentially claimed.  However, the Halleron reference fails to disclose that the cleaning is opening and closing the valve and prohibit the foreign matter removal control when foreign matter caught in the valve is detected, the hybrid vehicle stops, and a predetermined time does not elapse from starting of the engine; and perform the foreign matter removal control when foreign matter caught in the valve is detected, the hybrid vehicle stops, and the predetermined time elapses from starting of the engine
	The Dixon reference teaches it is conventional in the art of hybrid vehicles having an EGR system to provide as taught in the [Paragraphs 0040-0041] cleaning as opening and closing the valve and prohibit the foreign matter removal control when foreign matter caught in the valve is detected [Paragraph 0042 & 44—cleaning is prevented during time delay that is based on a detected amount of deposits], the hybrid vehicle stops [Paragraph 0042—from a key-off event; Paragraph 0040—key-off event may include both an engine and a vehicle shut-off], and a predetermined time does not elapse from starting of the engine [Paragraph 0056] and perform the foreign matter removal control when foreign matter caught in the valve is detected, the hybrid vehicle stops, and the predetermined time elapses from starting of the engine [Paragraph 0060].  Such configurations/structures would allow removal of combustion deposits from the valve stem and the valve member [Paragraph 0041] and for the deposits to be removed at a proper temperature [Paragraph 0067].
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the vehicle of the Halleron reference, such that the vehicle further includes that the cleaning is opening and closing the valve and that entering an operating condition is a vehicle stopped condition and prohibit the foreign matter removal control when foreign matter caught in the valve is detected, the hybrid vehicle stops, and a predetermined time does not elapse from starting of the engine; and perform the foreign matter removal control when foreign matter caught in the valve is detected, the hybrid vehicle stops, and the predetermined time elapses from starting of the engine, as clearly suggested and 
taught by the Dixon reference, in order to allow removal of combustion deposits from the valve stem and the valve member [Paragraph 0041] for the deposits to be removed at a proper temperature [Paragraph 0067]. 
10.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Halleron reference in view of the Dixon reference and further in view of the Noguchi reference (WIPO Publication No. 2012/107950) and further in view of the Nakajima reference (JP2017/133372A).
11.	Regarding claim 3, the Halleron reference fails to disclose:
	a pressure sensor configured to detect a pressure in the intake pipe as a detected intake air pressure, wherein 
	the control device is configured to:
		estimate a pressure in the intake pipe as an estimated intake air pressure; and 
		determine whether foreign matter is caught in the valve through comparison of an intake air pressure difference between the detected intake air pressure and the estimated intake air pressure with a threshold value.  
	The Noguchi reference teaches it is conventional in the art of removing deposits from EGR valves to provide as taught in the [Abstract] a pressure sensor (24) configured to detect a pressure in the intake pipe as a detected intake pressure (Pclose), wherein the control device (100) is configured to: determine a pressure in the intake pipe as an determined intake air pressure (Popen) and determine whether foreign matter is caught in the valve through comparison of an intake air pressure difference (delta P) between the detected intake pressure (Pclose) and the determined intake air pressure (Popen) with a threshold value (Pth1) [Detailed 
Description of Embodiments Paragraphs 38 & 39].  Such configurations/structures would allow foreign object detection [Paragraph 39].  
	The combination of the Halleron reference and the Noguchi reference teach the invention as essentially claimed.  However, the modified Halleron reference fails to disclose the determined pressure is estimated.  
	The Nakajima reference teaches it is conventional in the art of removing foreign matter from EGR system valves to provide as taught in [Paragraph 0014] the determined pressure is estimated [Step S403].  Such configurations/structures would allow calculation of the pressure based on the output signal of the air flow meter [Paragraph 0014].
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the vehicle of the Halleron reference, such that the vehicle further includes a pressure sensor configured to detect a pressure in the intake pipe as a detected intake air pressure, wherein the control device is configured to: estimate a pressure in the intake pipe as an estimated intake air pressure; and determine whether foreign matter is caught in the valve through comparison of an intake air pressure difference between the detected intake air pressure and the estimated intake air pressure with a threshold value, as clearly suggested and taught by the Nakajima reference, in order to allow calculation of the pressure based on the output signal of the air flow meter [Paragraph 0014].  
Response to Arguments
12.	Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.  The Applicant argues that the prior art discloses that the foreign matter removal is performed after a predetermined time after engine shut down versus after engine starting as required by the claim.  The Applicant takes too restrictive interpretation of “from starting” language of amended claim 2.  It is completely reasonable to interpret the after engine shut down predetermined time period to be after the engine has started.  In fact, an engine cannot shut down unless it had been started at some point in time.  In other words, on a timeline that begins at the starting of the engine there is a length of time that continues after the stopping of the engine and that predetermined amount of time after stopping of the engine is also a predetermined amount of time from the starting of the engine.  Certainly under a broadest reasonable interpretation standard.  Accordingly, the claims are finally rejected.  
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747